In an action, inter alia, on a contract, plaintiff appeals (1) from an order of the Supreme Court, Suffolk County, dated February 16, 1977, which granted the defendants’ motion to examine it and certain documents in order to frame an answer to the complaint and denied its cross motion to declare defendants to be in default and (2) as limited by its brief, from so much of a further order of the same court, dated April 26, 1977, as, upon reargument, fixed the scope of the disclosure to be permitted and adhered to that portion of the original determination which denied the cross motion. Appeal from the order dated February 16, 1977 dismissed as academic. That order was superseded by the order granting reargument. Order dated April 26, 1977 modified by deleting therefrom the provisions which fixed the scope of disclosure and by substituting therefor a provision that defendants’ motion is denied. As so modified, order affirmed insofar as appealed from. Defendants’ time to answer is extended until 20 days after service upon them of a copy of the order to be entered hereon, with notice of entry thereof. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. In our opinion the defendants-respondents have not demonstrated special circumstances sufficient to warrant the extraordinary relief requested. Hopkins, J. P., Martuscello, Latham and O’Connor, JJ., concur.